Title: To James Madison from Rufus King, 9 January 1802
From: King, Rufus
To: Madison, James


No. 48.
Sir
London Jan. 9. 1802.
At length I am enabled to send you a Convention which I yesterday signed with Lord Hawkesbury, respecting the VI & VII. articles of our Treaty of 1794. The commutation of the 6. article of the Treaty of 1794, and the confirmation, so far as respects its future operation, of the 4. article of the Treaty of Peace remain as they were settled in October last, and I have nothing to add to my former Reports upon these points. The claim upon us, to consent to a commutation of the 7th article, has been given up, and it is agreed that the Commissioners shall immediately reassemble and proceed in the execution of their duties, according to the Provisions of the article; except only, that instead of their awards being made payable at such times as they should appoint, the same shall be payable in three equal Instalments, corresponding with those to be paid in America.
As our Claims are to be ascertained by the Board of Commissioners, which has heretofore added Interest up to the day on which its awards were made payable, and which is at liberty to do so in respect to their future awards, the Payment by Instalments may not be thought a material Disadvantage; the main point, that of ascertaining the amount of our Claims, being satisfactorily secured. Having already burthened my Correspondence with Pieces and Reports upon these Subjects, which I fear have been thought both tedious and uninteresting, I do not add, by way of supplement, a particular Account of what has passed since the date of my No. 40., especially as the discussion has related solely to the Commission in London, the Agreement respecting which is too explicit to stand in need of explanations.
Two Copies of the Convention have been executed, one of which will be enclosed with the original of this Letter: two more copies are preparing, and will in like manner be executed as originals, and enclosed with the duplicate and triplicate hereof. I shall likewise send you copies of Lord Hawkesbury’s full powers as soon as they can be prepared; those which I made use of are dated June 10. 1796. Lord Hawkesbury has agreed to send a copy of the third Article of the Convention to the British Commissioners: in like manner, I shall send a copy of it to the American Commissioners, and as they are all upon the Spot, they will be at liberty to resume their business without farther delay. It will perhaps be thought most Convenient that the Ratifications should be exchanged here.
The Lord Chancellor has assured me that the Maryland Claim shall Speedily be decided in his Court: a measure, it seems, deemed necessary to enable the Crown to Signify its pleasure respecting the Bank Stock. Although the disappointments we have met with, upon this subject must weaken our Confidence in the course we have been pursuing, I think it would be impolitic at present to change it: the claim, which in my conviction is most just, shall continue to receive my unremitted attention. With perfect Respect and Esteem, I have the honour to be, Sir, Your ob. and faithful Servant
Rufus King
 

   RC and second enclosure (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copies of first and second enclosures (NHi: Rufus King Papers, vol. 55); partial Tr (MdAA: Blue Book 2). For first enclosure, see n. 1. Second enclosure (4 pp.) is a copy of Hawkesbury’s “full powers” to negotiate with King, dated August 1801.


   The text of the convention signed 8 Jan. 1802 by King and Hawkesbury was published in the National Intelligencer, 7 Apr. 1802 (see also Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:488–91).


   Article 4 of the 1783 peace treaty stated that “Creditors on either Side shall meet with no lawful Impediment to the Recovery of the full Value in Sterling Money of all bona fide Debts heretofore contracted” (ibid., 2:154).


   King to JM, 20 Oct. 1801 (second letter).


   See King to JM, 8 Oct. 1801, n. 1.


   Partial Tr consists of the preceding two paragraphs.

